DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claim 1, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Regarding Claim 1, last section, it is unclear how the area ratio of MgZn2 in each of “first to third” alloy layers can be greater than an area ratio of MgZn2 in the second of those layers. Should the claim read “first and third”?
Regarding Claim 1, penultimate section, it is unclear what it means for an area ratio of MgZn2 alloy phase in first and third Zn-Mg alloy layers to be greater than area ratio of Mg2Zn11 alloy phase in first to third (which is understood to refer to first, second, and third) Zn-Mg alloy layers. How is area ratio of MgZn2 alloy phase that is present in first layer and in the third layer to be compared to area ratio of Mg2Zn11 alloy phase in each of the first to third layers, which includes the second layer? While comparing amount of MgZn alloy phase in first layer to amount of Mg2Zn11 alloy phase in first layer may be readily assessed (and likewise for the third layer), it is unclear what is being compared with respect to the second layer.
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 4 November 2020. Applicant amended a portion of the claim that was not addressed in the rejection, and the 
In view of applicant’s arguments, applicant traverses the section 102 rejection over Byun and the section 102/103 rejection over Byun of the Office Action mailed on 4 November 2020. Applicant has filed a Declaration under 1.130(a) on 4 March 2021 and amended the inventorship of the application. The Declaration has been considered. In view of these submissions and previous 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
10 March 2021